—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated August 20, 1992, which granted the motion of the defendant Wei Wu for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the appeal by the plaintiff Laila Essimidi is dismissed as abandoned; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the defendant Wei Wu is awarded one bill of costs.
The plaintiffs Fouzia Saboundji and Bachir Tamazi have failed to establish a prima facie case that they sustained a "serious injury” within the meaning of Insurance Law § 5102 (d). Accordingly, the court properly granted summary judgment to the defendant Wei Wu (see, Insurance Law § 5104 [a]; Gaddy v Eyler, 79 NY2d 955; Beckett v Conte, 176 AD2d 774). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.